DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Human Translation).
Regarding claims 1, 4, 5, and 7, Arnold discloses a thermoelectric device (see Figs. 1-10) comprising:
	a thermoelectric layer (104) including a plurality of thermoelectric modules (104 [0042]) embedded in a flexible substrate (110), said thermoelectric layer having a first side (top/bottom) and a second side (bottom/top);
	a heat sink (103/102 [0043] [0045] [0046]) bonded to the first side of the thermoelectric layer or integrally formed with the thermoelectric layer on the first side of the thermoelectric layer; and a thermally conductive layer (102/103[0043] [0045] [0046]-part of enclosure 110 can function as flexible heat sink) coupled to the second side (bottom/top) of the thermoelectric layer.
	Arnold discloses element 102 can include different materials with varied dimensions so as to be designed to be flexible ([0043]) and is capable of transferring heat and therefore can be considered a "heat sink", and element 103 can be designed to be flexible ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat sink of Arnold to be designed to be flexible because Arnold discloses it is possible for the heat sink to be flexible.
Arnold discloses that the flexible heat sink/thermally conductive layer can be formed from a composite material which includes carbon ([0043]-[0044]).
Yang discloses a flexible thermal transfer material (heat sink) which is formed form a composite material including flexible material (silicone rubber, polyurethane), carbon (graphite powder, expanded graphite forms powder, for evidence see Hirohata (US 2002/0038864 A1, [0006])), and a phase change material (paraffin waxes, inorganic salt hydrates (Abstract, [0006]-[0011]).
It would have been obvious to one of ordinary skill in the art at the time of the time of filing to modify the flexible heat sink of Arnold by having it formed of the flexible heat sink material of Yang because Yang discloses it is an appropriate heat sink material and because Arnold discloses that the heat sink material can include a carbon composite.
With regards to integrally formed with, Arnold notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) and therefore is “integrally formed” with the thermoelectric layer.
In addition, Yang discloses that the PCM can be in the form of microcapsules to prevent leakage ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the phase change material of modified Arnold to have it be microcapsulated as disclosed by Yang because Yang discloses that a PCM microcapsulated is appropriate and prevents leakage.
	Regarding claims 12 and 13, Arnold discloses all of the claim limitations as set forth above.
	In addition, Arnold discloses that the device is configured as a wearable device (See Fig. 2A and 2B, 210 [0054]) and is configured for positioning the thermally conductive layer on a position of skin of a user [0054]).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, HumanTranslation) as applied to claims 1, 4, 5, 7, 12 and 13 above and in further view of Skertic (US 2014/0090150 A1).
Regarding claims 14 and 15, Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the device is configured as a wearable device (See Fig. 2A and 2B, 210 [0054]) and is configured for positioning the thermally conductive layer on a position of skin of a user [0054]).
However, Arnold does not disclose that the device is configured as a thermoelectric generator.
Skertic discloses a thermoelectric module that is configured to be a part of wearable clothing and the thermoelectric module can be configured as a Peltier device or a thermoelectric generator (Abstract [0026][0027]).
It would have been obvious to one of ordinary skill at the time of filing to modify the device of Arnold so that it is configured a thermoelectric generator as disclosed by Skertic because Skertic discloses that a thermoelectric module can be configured as either a generator device or a Peltier device and the results would be reasonably predictable. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Human Translation) as applied to claims 1, 4, 5, 7, 12 and 13 above and in further view of Kudoh (US 2020/0243414 A1).
Regarding claim 11, modified Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the spreader (102) can comprise either carbon-fiber materials or composites.
Kudoh discloses a carbon fiber heat spreader unit which comprises a thermally conductive polymer film which include graphite powder and carbon fibers (see Fig. 1 and [0026]) and discloses that this type of spreader has high thermally conductivity (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermal heat spreader film of Arnold by replacing it with that of Kudoh because Arnold discloses that a carbon composite material is appropriate and Kudoh discloses that this type of heat spreader has a high thermal conductivity.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Human Translation) as applied to claims 1, 4, 5, 7, 12 and 13 above and in further view of Merkle (US 2009/0222973 A1).
Regarding claim 17, modified Arnold discloses all of the claim limitations as set forth above.
In addition, Arnold discloses that the flexible substrate can comprise polyurethane foams or other similar foams ([0048]). 
Merkle discloses that a flexible garment can comprise polyurethane foams or silicon rubber foams ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flexible substrate of modified Arnold to include a silicone rubber foam as an alternative to a polyurethane foam as disclosed by Merkle because both material can be used in wearable garments. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 A1) in view of Yang (CN108329893A, Human Translation) in view of Merkle (US 2009/0222973 A1).
Regarding claims 16  and 18, Arnold discloses a thermoelectric device (see Figs. 1-10) comprising:
	a thermoelectric layer (104) including a plurality of thermoelectric modules (104 [0042]) embedded in a flexible substrate (110), said thermoelectric layer having a first side (top/bottom) and a second side (bottom/top);
	a flexible heat sink (103/102 [0043] [0045] [0046]) bonded to the first side of the thermoelectric layer or integrally formed with the thermoelectric layer on the first side of the thermoelectric layer; and a thermally conductive layer (102/103[0043] [0045] [0046]-part of enclosure 110 can function as flexible heat sink) coupled to the second side (bottom/top) of the thermoelectric layer.
Arnold discloses that the flexible heat sink/thermally conductive layer can be formed from a composite material which includes carbon ([0043]-[0044]).
Yang discloses a flexible thermal transfer material (heat sink) which is formed form a composite material including flexible material (silicone rubber, polyurethane), carbon (graphite powder, expanded graphite forms powder, for evidence see Hirohata (US 2002/0038864 A1, [0006])), and a phase change material (paraffin waxes, inorganic salt hydrates (Abstract, [0006]-[0011]).
It would have been obvious to one of ordinary skill in the art at the time of the time of filing to modify the flexible heat sink of Arnold by having it formed of the flexible heat sink material of Yang because Yang discloses it is an appropriate heat sink material and because Arnold discloses that the heat sink material can include a carbon composite.
With regards to integrally formed with, Arnold notes that the flexible heat sink and the thermally conductive layers 102/103 are bonded with an adhesive ([0044]) and therefore is “integrally formed” with the thermoelectric layer.
In addition, Yang discloses that the PCM can be in the form of microcapsules to prevent leakage ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the phase change material of modified Arnold to have it be microcapsulated as disclosed by Yang because Yang discloses that a PCM microcapsulated is appropriate and prevents leakage.
In addition, Arnold discloses that the flexible substrate can comprise polyurethane foams or other similar foams ([0048]). 
Merkle discloses that a flexible garment can comprise polyurethane foams or silicon rubber foams ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flexible substrate of modified Arnold to include a silicone rubber foam as an alternative to a polyurethane foam as disclosed by Merkle because both material can be used in wearable garments. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant argues that Arnold does not teach a flexible heat sink.
Arnold discloses that element 102 is disclosed as being able to be designed to be flexible ([0043]) and is capable of transferring heat and therefore can be considered a "heat sink", and element 103 can be designed to be flexible ([0045]) and also is capable of transferring heat and therefore can be considered "a heat sink". 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat sink (102/103) of Arnold to be designed to be flexible because Arnold discloses it is possible for the heat sink to be flexible.
Applicant argues it is not obvious to use the flexible thermal  interface material as disclosed by Yang for the heat sink block of Arnold because the flexible thermal interface material is used to join a heat sink.
A heat sink is a passive heat exchanger. Therefore, any material layer which performs the above function, of having high thermal conductivity, is considered a heat sink. Furthermore, Yang discloses that the composite sheet performs efficient heat transfer ([0009]) and therefore it is capable of being used as a heat sink, since it can transfer heat.
Applicant argues that the invention of Yang has a disadvantage of poor adhesion. 
Paragraph [0045] actually states that it overcomes the disadvantage of poor adhesion (please see human translation of paragraph [0040]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726